Title: To Benjamin Franklin from Dumas, 23 March 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 23 Mars 1779.
Mes deux dernieres étoient du 3–9, & du 15 Mars. La derniere étoit partie, quand on m’apporta l’honorée vôtre du 12.
On ne m’a point défendu de vous nommer ceux que l’on croit être de faux amis: c’est ma propre délicatesse qui m’a retenu. Je ne voudrois nuire à personne, encore moins à ceux qui n’ont eu que de bons procédés pour moi. Mais puisque vous souhaittez que je parle plus clair, je vous dirai, Monsieur, qu’on m’a averti, que les secrets ni les affaires des Américains ne devroient point être confiés au Chev. G. & que c’est le sentiment de vos amis en France les plus intimes, qui se défient très-fort de lui. Par contre, on me dit constamment du bien de son frere, qui réside toujours en france. En général on se défie de toutes les maisons Genevoises établies tant en France qu’à Amsterdam. Ils sont tous, dit-on, partisans secrets de l’Angleterre, & trop interessés dans le Négoce des fonds Anglois, pour ne pas leur sacrifier l’Amérique s’ils pouvoient. Les Germany, Girardot, Tourton, Bour, Haller, &c.&c. ne sont, diton, rien moins, que les amis des Américains, détruisent tant qu’ils peuvent leur crédit, épient & trahissent leurs secrets. Voilà pourquoi l’on a été bien aise de vous lier avec Mr. De Neufville, après avoir fait les perquisitions nécessaires, pour s’assurer qu’il n’étoit en liaison ni correspondance réglée avec aucune des maisons susdites, mais, au contraire, ennemi déclaré des Anglois, & de leur parti en Hollande.

Pour revenir au Chev., j’ignore la force & la nature des preuves qu’on peut avoir, pour soupçonner sa fidélité & sa solidité: on m’assure que vous pourrez en apprendre davantage là-dessus de vos meilleurs Amis. Je sai seulement, que ce Colonel Prev——, qui vient d’envahir la Géorgie, est son gendre, qu’il reçoit très familierement dans sa maison un Marchd. Anglois établi à Amsterdam nommé Rich, qui est l’Espion de Sir J. Y; qu’il a déjà fait faillite une fois à L—— en Suisse, où il étoit Banquier; & l’on dit que, s’il prenoit fantaisie à Mr. H——a de retirer tout de bon ses fonds, comme il en a quelquefois l’idée, il ne resteroit rien à lui ni à Mr. F——x. Il m’a assuré lui-même, qu’il étoit en liaison intime avec le Minre. des affaires étrangeres; que vous-même, Monsieur, n’aviez rien de caché pour lui, & qu’entre autres il lisoit toutes mes Lettres à Passy.
Mr. De N—— ne se pressera pas quant à la souscription; & il a raison: le moment actuel n’est pas favorable. Les mauvaises manoeuvres du Comte d’Estaing, l’invasion de la Géorgie, &, tout récemment, la prise de Pondichery &c. aux grandes Indes, ont effrayé & refroidi les esprits pour un temps. Il ne veut point risquer, comme d’autres ont fait, le crédit de l’Amérique. Mais comme il ne veut pas non plus manquer son coup, il m’assure qu’il prépare dès à présent ses opérations; & j’ai opinion qu’il réussira.
Mr. Sturler, témoin de mon zele ici pour le service non seulement de l’Amérique, mais aussi de la France, m’avoit pressé de lui raconter tout ce que j’avois fait depuis le commencement, & promis de me faire connoître à cet égard aux Ministres, mieux que je ne pensois de l’être, par de petits mémoires qu’il dresseroit. Je ne savois, Monsieur, ni leur contenu, ni qu’il vous en remettroit un, encore moins qu’il insisteroit sur une augmentation de salaire pour moi dans ces circonstances: au contraire, je croyois lui avoir suffisamment fait connoître, avec ma situation, la discrétion que je me suis prescrite à cet égard. J’accepte cependant l’addition des 25 Louis par an, que son zele officieux me procure de votre part, avec d’autant plus de plaisir, qu’elle termine fort à propos, au gré de ma femme, un différent facheux survenu entre elle & moi: je la pressois de se transporter avec son ménage au fond d’une de nos provinces; ce qui la chagrinoit beaucoup, parce que certaine infirmité, & l’éducation de ma fille, lui rendent le séjour de cette ville préferable. Du reste, je limiterai les dépenses comme vous le souhaitez; je ne solliciterai aucune augmentation ultérieure, & attendrai avec résignation les futurs contingents. Quant aux Papiers Anglois & François que j’envoie en Amérique, je ne fais que suivre les ordres du Committé.
J’avoue, Monsieur, que l’Amérique, non plus que la France, n’a guere lieu d’être contente de cette Rep. Permettez-moi seulement de vous faire remarquer, par la conduite de la France-même avec cet Etat, qu’il est important d’y avoir correspondance avec l’opposition, & de la soutenir & encourager tant que nous pourrons: car c’est réellement affoiblir vos ennemis. Quant à moi, si vous jugiez mes services plus utiles auprès de vous, ou par-tout ailleurs qu’ici, disposez-en selon votre gré & sagesse. Je ne plaindrai jamais ma peine ni mon temps, s’ils sont utiles à l’Amérique & à ma petite famille.
Comme la copie du Projet est un peu trop volumineuse pour l’envoyer par la Poste, que cette affaire ne presse pas actuellement, & que je dois encore la montrer à notre Ami, qui a d’autres affaires plus pressantes pour tout le reste de ce mois, je la laisse reposer, pour le présent, dans mon pupitre.
J’espere, Monsieur, d’apprendre que votre santé est parfaitement rétablie, & que vous avez reçu de bonnes nouvelles de l’Amérique. Je languis d’en avoir, pour rabattre l’insolente joie que les dernieres nouvelles donnent à vos ennemis ici.
Je suis avec un très respectueux attachement, Monsieur, Votre très-humble & très-obéissant serviteur
D
Passy à S. Exc. M. Franklin
 
Notation: Dumas la haie, March. 23. 79
